Citation Nr: 1033253	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-23 795	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to April 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right 
shoulder disorder.  The Veteran contends that his right shoulder 
disorder is related to injuries sustained in service, including 
those sustained in a car accident in February 1984.

The Veteran's service treatment records reveal that the Veteran 
was treated for a contusion of the right shoulder in February 
1984.  However, x-ray examination of the right shoulder at that 
time did not reveal any abnormalities.  In May 1995 the Veteran 
complained of pain in the right arm on abduction and flexion.  
Examination revealed the right shoulder to be without deformity 
and mildly tender around the long head tendon increasing in 
tenderness with abduction and flexion.  The Veteran otherwise had 
full range of motion.  The Veteran was diagnosed with a strained 
right bicep tendon versus bursitis.  In another treatment record, 
dated in May 1995, the Veteran complained of right shoulder pain.  
Subsequently, the Veteran was diagnosed with a right shoulder 
strain, resolving.  In October 1997 the Veteran was noted to have 
full range of motion of the shoulder.

In March 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran reported that he has been 
suffering from a shoulder strain for 22 years.  He stated that 
the condition was due to an injury in a motor vehicle accident in 
service.  The Veteran indicated that he had weakness, stiffness, 
giving way, and locking in the joint.  Physical examination of 
the right shoulder did not reveal any signs of edema, effusion, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  The examiner did not diagnose the Veteran 
with any right shoulder disorder.

In a subsequent private treatment note, dated in November 2007, 
the Veteran was diagnosed with chronic shoulder separation.  In 
April 2008 the Veteran was diagnosed with shoulder sprain 
superior and superior glenoid labrum lesion.  The treatment notes 
do not reveal any opinion regarding whether these conditions may 
be related to the Veteran's in service right shoulder injury.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  (1) 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; and (4) 
there is not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that subsequent to the VA examination dated in 
March 2006 the Veteran was diagnosed with a chronic right 
shoulder disorder.  The Veteran's service treatment records 
reveal that the Veteran was diagnosed with and treated for a 
right shoulder condition on multiple occasions.  The Veteran has 
reported that he has had a disorder of the right shoulder since 
service and the Board notes that the Veteran is competent to 
report his right shoulder symptoms.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board finds it 
necessary to afford the Veteran another VA medical examination 
and for an opinion to be rendered regarding whether the Veteran's 
current right shoulder disorder is related to the Veteran's in 
service right shoulder injury and treatment.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
right shoulder disorder found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should consider the 
Veteran's report regarding the onset and 
continuity of symptomatology and opine as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any diagnosed right shoulder disorder is 
related to or had its onset during service, 
and particularly, to his in service motor 
vehicle accident and subsequent treatment.  
Further, the Veteran has reported that he 
was a dog handler in service which meant 
that dogs pulled on his upper extremities 
and he had to pick dogs up when they were 
injured or sick, in addition to the other 
heavy lifting that was required.  The 
rationale for all opinions expressed should 
be provided in a legible report.  

2.  Thereafter, adjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


